Opinion issued October 18, 2012




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00528-CR
                               NO. 01-12-00714-CR
                             ———————————
                           TYRONE DAVIS, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee



                   On Appeal from the 182nd District Court
                             Harris County, Texas
                   Trial Court Cause No. 1245051 & 1245052


                           MEMORANDUM OPINION

      Appellant, Tyrone Davis, pleaded guilty to the felony offense of indecency

with a child by contact1 in trial court cause 1245052 and the felony offense of

1
      See TEX. PENAL CODE ANN. § 21.11(a)(1) (West 2011).
aggravated sexual assault of a child2 in trial court cause 1245051. The trial court

found appellant guilty of each charge and, in accordance with the terms of

appellant’s plea agreement with the State, sentenced appellant to confinement for

ten years in the Institutional Division of the Texas Department of Criminal Justice.

Appellant filed a pro se notice of appeal. We dismiss the appeals.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after getting the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certifications are included in the records on appeal.

See id. The trial court’s certifications state that these are plea-bargained cases and

the defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The records

support the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss these appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must


2
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(ii), (a)(2)(B) (West Supp. 2012).
                                            2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss these appeals for want of jurisdiction. We dismiss

all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.


Do not publish. TEX. R. APP. P. 47.2(b).




                                           3